DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s preliminary amendment filed August 28, 2019, amending claims 19-20, 23-26, 28 and 30-31 is acknowledged.  


Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-16 and 21-31, drawn to methods of determining one or more cancer driver mutations or methods of determining treatment of a subject by determining one or more cancer mutations comprising administering AAV-CRISPR-Cas9 vectors and/or Molecular Inversion Probes (MIPs) and sequencing a plurality of nucleic acids from the subject.  
Group 2, claims 17-20, drawn to compositions and kits comprising MIPs and/or reagents and instructional material.  
Group 3, claims 32-34, drawn to an AAV-CRISPR mTSG library comprising a plurality of AAV vectors with Cas9 and a plurality of nucleic acids homologous to tumor suppressor genes (TSGs).
Group 4, claims 35, 38, 40 and 42 drawn to vectors and kits with vectors comprising an AAV genome, a U6 promoter, an sgRNA sequence, an EFS promoter and a Cre recombinase gene. 
Group 5, claims 36-37, 39, 41, 43-44, drawn to vectors and kits with vectors comprising an AAV genome, a U6 promoter, an sgRNA sequence, an TBG promoter and a Cre recombinase gene. 

Groups 1-5 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 2 in combination with group 3, 4 or 5 do not share a common technical feature.  The MIPs recited in group 2 are not elements in the compositions or kits of group 3, 4 and 5.  Conversely, the AAV vectors are not elements in group 2.
Group 3 in combination with group 4 or 5 do not a share a common technical feature.  The AAV vectors in group 3 require the coding sequence of Cas9, which is not required in the AAV vector of groups 4 and 5.  The AAV vector in groups 4 and 5 require the presence of a U6 promoter, sgRNA sequence, Cre recombinase gene and an EFS or TBG promoter, which is not a requirement in group 3.  Note, the SEQ ID NOs 1-280 recited in group 3 are 20-mers and lack the structural requirements for a sgRNA.  Furthermore, group 3 does not require the homologous sequence to be present in the AAV vector, which is required for groups 4 and 5.  
Groups 1 and 2 lack unity because even though they share the technical feature of MIPs with SEQ ID NOs 289-554, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Wang (Wang et al., Cancer Genetics (2012), 205: 341-355) and Chen (WO 2016108926 A1, published July 7, 2016).  Wang describes the history and mechanism of Molecular Inversion Probes (MIPs) (Abstract).  Wang describes their use in detecting SNPs and deletions that are associated with cancer in general and in clinical samples of specific cancers (page 343-354).  Wang does not describe specifically the SEQ ID NOs 289-554.  However, Chen teaches using a library of 67,405 guide RNAs that can create SNPs or indels at precise locations in the chromosome of a subject ([00326]) and enriching for guide RNAs that increase tumor formation in mice ([00373]-[00374], [00395]).  Chen also teaches using specific guide RNAs discovered during the library screen and determining the mutation created by the specific guide RNA ([00402]; Fig 5B).  It would have been obvious to one skilled in the art to use specific MIPs to detect SNPs or indels at a specific site in a genome that is targeted by a specific guide RNA because it would have amounted to a simple combination of a known mutagenesis technique with a known SNP or indel detection technique to yield predictable results.   One would have been motivated to design and use specific MIPS to detect the mutations created by the plurality of guide RNAs because Wang teaches a MIPs assay is a robust platform that results in high quality data with low background noise (page 343, ¶1).
Groups 1 and 3 lack unity because even though they share the technical feature of AAV-CRISPR vectors comprising Cas9 and a plurality of short guide RNAs with homology to tumor suppressor genes, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Chen (WO 2016108926 A1).  Chen discloses methods for modeling cancer mutations in non-human eukaryote animals, including mutations to tumor suppressor genes (i.e., a method of determining at least one cancer driver mutation in vivo in a cancer-affected subject) ([0010],[0012]).  Chen teaches administering to the eukaryotic cells Cas9 and the plurality of guide RNAs in AAV vectors ([00242]-[00243]).  
Group 1 in combination with group 4 or 5 lack unity because even though they share the technical feature of AAV vectors and short guide RNA sequences, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Chen (WO 2016108926 A1).  Chen discloses AAV vectors with guide RNA sequences driven by a U6 promoter ([0026]).
Groups 4 and 5 lack unity because even though they share the technical feature of a vector comprising an AAV genome, a U6 promoter, a sgRNA sequence and a CRE recombinase gene, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Chen (WO 2016108926 A1).  Chen discloses AAV vectors (i.e. a vector with an AAV genome) with guide RNA sequences driven by a U6 promoter and a Cre recombinase ([0026]).


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A: Claims 1, 14, 21 and 22 refer to a generic mutation or a cancer-driver mutation.  The claims are not so limited to a specific type of mutation and therefore refer to a genus of possible types of mutations.  Possible mutations species are recited in claims 8-11 and 26-29 and indicated in the specifications on page 18, lines 23-28.  The mutation types have a common element that they occur in chromosomes in vivo, however, this is not a special feature in view of Chen (WO 2016108926 A1).  Chen describes methods using AAV vectors comprising Cas9 and guide RNA sequence that create mutations associated with cancer, wherein the mutations can be insertions, deletions or substitutions of one or more nucleotide ([00219]).  Therefore, there is an a postiori lack of unity.  

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect the mutation type from the following: a nucleotide deletion, more than one nucleotide deletion, a nucleotide insertion, more than one nucleotide insertion, a duplication of one or more nucleotides, or a substitution of one or more nucleotides. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 14, 21 and 22.

Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636